Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-18 are pending.  
Applicant’s election without traverse of Group I, claims 1-9, and 11-18, in the reply filed on 6/29/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
Claims 1-9, and 11-18 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-9, and 11-18 is/are directed to a lycopene food colorant having a fresh-keeping function, wherein the food colorant is prepared from raw materials comprising the following components: 1 to 3 parts of a lycopene crystal, 5 to 20 parts of an emulsifier, 0.5 to 5 parts of an antioxidant, 60 to 70 parts of glycerol, and 10 to 20 parts of water, based on parts by weight.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, a lycopene crystal, because there is no indication that extraction has caused lycopene crystal that comprises the claimed compositions to have any characteristics that are different from the naturally occurring lycopene in tomato for example.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-9, and 11-18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused tea polyphenol (antioxidant) that comprise the claimed compositions to have any characteristics that are different from the naturally occurring tea polyphenol in green tea. Furthermore, there is no indication that extraction has caused lecithin (emulsifier, phospholipid) that comprise the claimed compositions to have any characteristics that are different from the naturally occurring lecithin in egg yolk. In addition, glycerol is generally obtained from plant and animal sources and thus does not have any characteristics that are different from the naturally occurring glycerol.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as Tween in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced in the cited references in the 103 rejections, Tween is routinely used in the food composition. So, the answer to Step 2B is no. 
             Claims 1-9, and 11-18 require certain amounts of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 1, a food colorant for oral consumption or administration does not result in a markedly different characteristic because lycopene in tomato already has the characteristic of being in a form suitable for oral consumption. The presence of a composition comprising water in the claimed composition does not result in a markedly different characteristic for the claimed composition because tomato already comprises water and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 8, 9, 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “preferably at a mass ratio of (1-5): (5-15)” at lines 2-3. The phrase “preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 8, 9, and 18 are rejected for the same reason.
Claim 3 recites the trademark/trade name “Tween” at line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Applicant is required to provide full generic chemical names of the reagents that are used in the claims since “Tween” does not tell one of ordinary skills in the art exactly what is in the compounds and such trademark can change the compositions at any time. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	
Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1-9, and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (CN 106344510 A).	            
	    Zhang et al teach taking the lycopene content is 90wt % of lycopene crystal as raw material, 30 g lycopene crystals (thus the claimed 1-3 parts of a lycopene crystals), 450 g glycerin, 50 g lecithin (thus 5-20 parts of an emulsifier, thus oil-soluble emulsifier, thus phospholipid, thus claim 3 is met) and 9 g tea polyphenol (thus an antioxidant, thus claim 4 is met) after uniformly mixing, grinding in nanometre grinder (thus claim 7 is met), grinding speed is 1700r/min r/min, grinding temperature is 20 ℃, nanometre grinding for 60 min; to obtain uniform and fine oil phase. adding 234 g water, 117 g Tween 20 (thus a water-soluble emulsifier, thus claim 3 is met, thus 50g (lecithin): 117 g, thus the ratio in claim 2 is met, thus consisting of in claims 5, or 11-13) the condition of temperature is 40 ℃ centigrade, with the rotating speed of 80r/min stirring for 15 min, mixing uniformly to obtain the water phase. the water phase: oil phase is 1 : 1,54; under the condition of the oil phase is 40 ℃, the rotating speed is 100r/min, slowly adding the water phase, then adjusting the rotating speed to 600r/min, stirring for 20 min to obtain the lycopene emulsion, the content of lycopene in the lycopene emulsion is 3.01wt%, the loss rate of the lycopene is 0.99% (see Abstract). 
              Zhang et al teach using lycopene crystals with a lycopene content of 90.6wt% as raw materials; 40g lycopene crystals, 200g glycerol, 160g sorbitol, 100g caprylic acid glyceride, 20g L-ascorbic acid (thus antioxidant) and 20g resveratrol (thus antioxidant, thus lycopene crystals : antioxidant = 1-3 parts: 0.5-5 parts) (After the alcohol is evenly mixed, it is ground in a nano-grinder; the grinding speed is 2200 r/min, the grinding temperature is 15° C., and the nano-grinding is 40 minutes; a uniform and fine oil phase is obtained. 266 100 g of water, 50 g of Tween 20 and 50 g of sucrose laurate were stirred at a temperature of 65° C. (thus emulsification is carried out at 45-75 degree C, thus claim 8 is met) for 18 min at a rotational speed of 50 r/min, and the mixture was uniform to obtain a water phase (page 7, [0033]).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as a food colorant having a fresh-keeping function.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
            Zhang et al do not teach the claimed amount/ratio of glycerol, or water, the claimed viscosity in claims 6, or 14-17, or the product by process limitations in claims 9, and 18.
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the ratio of lycopene crystals to glycerol/water to obtain desired color intensity as when the ratio of lycopene crystals to glycerol/water is high, the composition has a more concentrated lycopene content and hence the more vibrant color intensity. 
         It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the ratio of glycerol and water to obtain desired viscosity as when the ratio of glycerol and water is high, the composition has a higher viscosity.
	     Determining an appropriate amount/ratio of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
           Regarding the product by process claims in claims 9, and 18, the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). In the instance case, in claims 9 and 18, the grinding is carried out at 40-60 degree C, whereas Zhang et al teach the grinding is carried out at 20 degree C, however, the grinding temperature does not materially change the claimed composition.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655